number release date ct-108576-00 cc ct tkokpcn cid 6cz cid dollar_figurewnngvkp grctvogpv cid qh cid 6tgcuwt cid pvgtpcn cid 4gxgpwg cid 5gtxkeg 1hhkeg cid qh cid jkgh cid qwpugn tkokpcn cid 6cz cid kxkukqp wpg uiln 6jku cid dwnngvkp cid ku cid hqt cid kphqtocvkqpcn cid rwtrqugu cid cid v cid ku cid pqv cid c cid fktgevkxg cid cid cid cid cid supreme court cases tactile manipulation constitutes an illegal search despite public exposure of manipulated items in bond v united_states 120_sct_1462 bond attempted to carry a brick of methamphetamine in his carry- on bag on a greyhound bus trip from california to arkansas while stopped at sierra blanca texas border patrol agents performed a routine immigration check of all passengers after all passengers’ immigration documents had been checked the agent proceeded towards the exit squeezing all soft carry-on bags as he passed when he detected the brick in bond’s bag he requested bond’s permission to open it bond granted the requested permission and upon opening the bag the agent confirmed the brick was methamphetamine bond was indicted for conspiring to possess and possession with the intent to distribute methamphetamine in violation of u s c sec_841 bond moved to suppress the methamphetamine arguing the agent’s search was illegal bond’s motion was denied and he appealed the district_court found him guilty on both counts and the fifth circuit_court of appeals affirmed on appeal the government argued by exposing his bag to the public bond lost his reasonable expectation that his bag would not be physically manipulated the government cited 476_us_207 and 488_us_445 which dealt with aerial surveillance in support of its proposition that matters open to public observation are not protected by the fourth_amendment bond countered although other passengers cid had physical access to his bag the agent manipulated his bag in a way other passengers would not the court distinguished ciraolo and riley because they involved only visual and not tactile observation the court noted physically invasive inspection is more intrusive than visual inspection applying fourth_amendment analysis the court found bond’s conduct exhibited a subjective expectation of privacy since bond used an opaque bag and placed his bag in the bin directly above his seat also the court agreed bond’s subjective expectation of privacy is one society is prepared to recognize as reasonable since most passengers would not manipulate a bag in the way the agent had since the agent’s manipulation of bond’s bag constituted a search under the fourth_amendment analysis and since the search was non-consensual the court reversed the lower courts’ holdings title_26 and title_26 related cases failure to report ownership_interest in subchapter_s_corporation not sufficient for criminal charge in 212_f3d_86 2nd cir pirro and his brother were charged in a count indictment with inter alia conspiracy to impair the internal_revenue_service tax_evasion and filing false personal and corporate_income_tax returns in violation of u s c sec_371 and sec_7201 and sec_7206 respectively all of the charges except count concerned the defendants’ illegal deduction of various personal expenses as business_expenses the final count charged pirro with violating sec_7206 by failing to report on the federal tax_return of distinctive properties of croton dpc an s_corporation controlled by pirro the ownership_interest of one of the alleged shareholders in dpc in response to this count pirro filed a pretrial motion pursuant to fed r crim p b challenging the legal sufficiency of the charge on grounds the government failed to allege in the indictment that the individual omitted from dpc’s tax_return was indeed a shareholder in dpc pirro argued the individual was not a shareholder in dpc and therefore he did not violate a known legal duty as required by sec_7206 to report all of dpc’s shareholders the district_court determining the issue to be a question of law and not fact granted pirro’s motion and ordered the language pertaining to the individual in question and his alleged ownership_interest in dpc stricken from count on appeal the government argued although the indictment failed to specifically allege the individual was a shareholder in dpc it did allege enough facts to demonstrate the individual possessed an ownership_interest and therefore was a de_facto shareholder whose name should have been included on the return in question the government conceded there was no statute or regulation that specifically stated s_corporations were required to report ownership interests on their corporate tax returns the government however urged the court to consider the numerous civil tax cases which have concluded the beneficial or de_facto ownership of shares in a corporation is the controlling factor for tax purposes in affirming the district court’s dismissal of the allegations from the indictment the second circuit agreed with the lower court’s finding that the applicable statutes and regulations as well as the forms to be filed thereunder refer only to shareholders and stock moreover the statutes and regulations specifically relating to s_corporations refer only to shareholders and to holding stock in s_corporations the court found nothing requiring the ownership_interest of an individual in an s_corporation to be reported accordingly pirro could not have violated a known legal duty by failing to report the individual’s alleged ownership_interest on dpc’s corporate tax_return twice convicted individual ineligible to participate in electronic_filing program in sabat v internal_revenue_service u s dist lexis w d pa date sabat appealed the service’s denial of his application to participate in the service’s form_1040 electronic_filing program for individual income_tax returns sabat was arrested numerous times between and was convicted of rape and recklessly endangering another person cid cid cid cid cid cid and he had served ten and one half years in state prison the service denied his application based on information received when conducting a routine suitability check which indicted conduct of a disreputable nature reflected by sabat’s arrest record sabat appealed the denial of his application to all levels within the service prior to seeking judicial relief in all of his appeals sabat argued an arrest record does not establish disreputable conduct and challenged the manner in which the procedures for making a suitability determination were applied to him in response to sabat’s judicial complaint the service filed a motion to dismiss under fed r civ p b arguing sabat’s prior arrests and convictions reflect on his integrity further the service argued its determination was based on the fact sabat’s arrest record is conduct of a disreputable nature and such conduct would reflect adversely on the electronic_filing program the court concluded under the circumstances the service’s determination was not arbitrary or capricious and therefore did not require service reconsideration consequently the court granted the service’s motion to dismiss the term tax_deficiency does not include interest and penalties for purposes of sec_7201 in 211_f3d_233 cid vj cid kt cid cid cid cid cid cid cid cid 9tkijv cid jcf cid cp cid qwvuvcpfkpi cid vcz cid nkcdknkv cid qh cid cid cid cid cid cid cid cid cid cid cid pqv kpenwfkpi cid rgpcnvkgu cid cpf cid kpvgtguv cid cid hqt cid vcz cid gctu cid cid cid cid cid cid cid cid cid cid cid p cid cid cid cid cid cid cid jg cid uwdokvvgf cid cp cid qhhgt cid kp cid eqortqokug cid cpf cid dgicp rc kpi cid cid cid cid cid cid cid cid c cid oqpvj cid wpvkn cid gegodgt cid cid cid cid cid cid cid cid wtkpi cid vjg rgpfgpe cid qh cid vjg cid qhhgt cid kp cid eqortqokug cid cid 9tkijv cid cpf cid jku ykhg cid cid ykvj cid vjg cid cuukuvcpeg cid qh cid vjgkt cid cvvqtpg cid cpf cid c cid htkgpf cid rwtejcugf cid c cid pgy cid jqog cid kp cid vjg cid pcog cid qh cid vjg cid htkgpf cid cid cid 6jg 9tkijvu cid icxg cid vjgkt cid htkgpf cid cid cid cid cid cid cid cid cid cid kp cid ecuj cid hqt cid vjg rwtejcug cid qh cid c cid jqwug cid cid cid p cid cogpfgf cid qhhgt cid kp cid eqortqokug ycu cid hkngf cid uvcvkpi cid vjg cid 9tkijvu cid uqnf cid vjgkt cid jqog cid dgecwug cid vjg eqwnf cid pqv cid chhqtf cid vjg cid rc ogpvu cid cpf cid ygtg cid pqy cid tgpvkpi cid cid cid 6jg pgy cid jqwug cid ycu cid pqv cid nkuvgf cid kp cid vjg cid cogpfgf cid qhhgt cid cpf cid wnvkocvgn cid cid vjg cid qhhgt cid ycu cid tglgevgf cid dgecwug cid kv cid hckngf cid vq rtqxkfg cid tgswktgf cid cffkvkqpcn cid kphqtocvkqp cid cid cid 6jtqwij cid ugk wtgu cpf cid xqnwpvct cid rc ogpvu cid cid 9tkijv cid rckf cid cid cid cid cid cid cid cid cid cid vqyctf cid jku vcz cid nkcdknkv cid cid cid 6jg cid 9tkijvu cid cid vjgkt cid cvvqtpg cid cpf cid htkgpf cid ygtg eqpxkevgf cid qh cid eqpurktce cid vq cid fghtcwf cid vjg cid 5gtxkeg cid rwtuwcpv cid vq cid cid cid cid cid cid cid h cid cid cid cid cid cid cid 9tkijv cid ycu cid cnuq cid eqpxkevgf cid qh cid xkqncvkpi cid cid cid cid cid cid cid h cid cid cid cid cid cid cpf cid jku cid cvvqtpg cid ycu cid eqpxkevgf cid qh ocmkpi cid hcnug cid uvcvgogpvu cid kp cid xkqncvkqp cid qh cid cid cid cid cid cid cid cid h cid cid cid cid cid cid 1p cid crrgcn cid cid vjg cid fghgpfcpvu cid ctiwgf cid vjgtg cid ycu cid pq cid wpfgtn kpi vcz cid fghkekgpe cid qp cid yjkej cid vq cid rtgfkecvg cid vjg cid eqpurktce cid cpf gxcukqp cid eqpxkevkqpu cid cid cid 6jg cid eqpvgpfgf cid 9tkijv cid qpn cid qygf kpvgtguv cid cpf cid rgpcnvkgu cid cpf cid jcf cid rckf cid qhh cid vjg cid cid cid cid cid cid cid cid cid cid vcz nkcdknkv cid cid cid 6jg cid khvj cid ktewkv cid citggf cid h cid cid cid cid cid cid tgswktgu cid c cid vcz fghkekgpe cid cpf cid vjcv cid kpvgtguv cid cpf cid rgpcnvkgu cid ctg cid gzenwfgf htqo cid vcz cid nkcdknkv cid hqt cid rwtrqugu cid qh cid h cid cid cid cid cid cid cid cid 9jkng cid h cid cid cid cid cid fqgu cid pqv cid fghkpg cid vcz cid fghkekgpe cid cid vjg cid eqwtv cid tgnkgf cid qp cid kvu fghkpkvkqp cid gnugyjgtg cid kp cid vjg cid qfg cid cid cid cid cu cid vjg cid coqwpv cid d cid yjkej vjg cid vcz cid gzeggfu cid vjg cid vcz cid tgrqtvgf cid qp cid vjg cid tgvwtp cid rnwu cid vjg coqwpvu cid rtgxkqwun cid cuuguugf cid cid cid 5gg cid cid cid cid cid cid cid cid cid h cid cid cid cid cid cid 6jg cid eqwtv cid tgnkgf cid qp cid cid vjg cid 5gpvgpekpi cid wkfgnkpgu cid gzenwukqp qh cid kpvgtguv cid cpf cid rgpcnvkgu cid kp cid cuuguukpi cid vjg cid rgpcnv cid hqt cid vcz gxcukqp cid vq cid dqnuvgt cid kvu cid cid kpvgtrtgvcvkqp cid vjcv cid kpvgtguv cid cpf rgpcnvkgu cid ctg cid pqv cid rctv cid qh cid c cid vcz cid fghkekgpe cid hqt cid h cid cid cid cid cid rwtrqugu cid cid cid 6jg cid eqwtv cid cid jqygxgt cid cid cid eqpenwfgf cid 9tkijv cid hckngf vq cid rtqxg cid jg cid qygf cid pq cid vcz cid cid cid nvjqwij cid jku cid vqvcn cid rc ogpvu gzeggfgf cid vjg cid vcz cid qygf cid cid vjg cid 5gtxkeg cid eqnngevgf cid c cid uwduvcpvkcn rqtvkqp cid qh cid vjg cid rc ogpvu cid vjtqwij cid ugk wtg cid cid 6jg cid 5gtxkeg crrnkgf cid vjg cid ugk gf cid coqwpvu cid ceeqtfkpi cid vq cid kvu cid pqtocn rtqegfwtg cid cid yjkej cid ku cid vq cid hktuv cid gzvkpiwkuj cid vjg cid vczrc gt u cid vqvcn vcz cid cid kpvgtguv cid cpf cid rgpcnvkgu cid hqt cid vjg cid gctnkguv cid gctu cid qygf cid 5kpeg cid vjg cid ugk gf cid coqwpvu cid ygtg cid pqv cid hktuv cid crrnkgf cid vq cid jku cid vcz nkcdknkv cid cid 9tkijv cid fkf cid jcxg cid c cid vcz cid fghkekgpe cid cid cid qpugswgpvn cid vjg cid eqpxkevkqpu cid ygtg cid chhktogf cid case republished the opinion previously reported as united_states v rivera 196_f3d_144 2nd cir which appeared in the date criminal tax bulletin has been withdrawn from the bound volume and republished pincite_f3d_99 procedure thirty day filing limitation under the hyde amendment in 210_f3d_627 6th cir ranger was a foreign manufacturer of radio equipment indicted for importing banned radio equipment the case was dismissed with prejudice after trial had begun four months after the dismissal ranger moved for attorney’s fees under the hyde amendment -- allowing courts to award attorney’s fees to prevailing criminal defendants where the government’s litigating position is found to be vexatious frivolous or in bad faith the motion contended the government acted in bad faith by concealing brady material but that discovery of the government’s failure to disclose this information did not occur until after the case was dismissed the district_court ultimately granted an award of dollar_figure see criminal tax bulletin date under the hyde amendment requests for attorney’s fees are subject_to the procedures and limitations used by civil litigants under the equal_access_to_justice_act eaja cid cid cid cid cid cid there are two provisions under the eaja on which to base such an award -- subsections b and d subsection b does not contain a filing deadline or other procedural requirements and subsection d contains numerous procedural requirements including a requirement that applications be made within days of final judgment district courts have reached conflicting decisions as to how to give effect to the hyde amendment's incorporation of the procedures and limitations of the eaja compare eg 23_fsupp2d_1283 n d okla and 34_fsupp2d_346 e d va here the district_court relied on holland to make its award of attorney’s fees in this case on appeal a majority of the sixth circuit held the correct interpretation of the hyde amendment’s incorporation of eaja procedures and limitations requires application of those found in subsection d the court criticized the holland court’s interpretation because it did not give effect to the plain meaning of the hyde amendment or the policy behind it since the only procedural requirements in the eaja are found in subsection d the court reasoned there is no basis to believe congress did not intend such requirements to apply in criminal cases via the amendment applying its interpretation to this case the majority ruled the day filing limitation in subsection d barred the defendant’s claim for an award since the district_court lacked jurisdiction over the application the court rgxgtugf vjg cid fkuvtkev cid eqwtv u cid cyctf cid hyde amendment in 211_f3d_898 5th cir the fifth circuit held the standard of proof under the hyde amendment which authorizes an award of attorneys’ fees and costs to a successful criminal defendant where the court finds the government’s position was vexatious frivolous or in bad faith is tougher than the standard adopted for fee awards in civil cases under the equal_access_to_justice_act eaja a movant under the hyde amendment must prove more than the government’s position was not substantially justified instant case truesdale and his accomplice’s federal gambling convictions were overturned in an earlier appeal on the basis the proof presented at trial did not support the specific charges alleged in the indictment the defendants then moved for an award under the hyde amendment this appeal stems from the district court’s denial of their claim in the as a preliminary issue the court also had to decide whether the defendants had timely filed their notice of appeal the question which arose was whether appeals from hyde amendment rulings were governed by the day deadline that applies in a civil case under fed r app p a or instead by the day deadline which applies in a criminal case under fed r app p b the fifth circuit concluded a motion for attorneys’ fees does not implicate the liberty interest of the accused instead the interest it implicates is identical to those implicated by a motion for attorneys’ fees under the eaja in each case the movant is seeking an award of attorneys’ fees based upon a litigating strategy that conflicts with notions of fair play it therefore makes little sense that the time period for filing a notice of appeal should differ depending upon whether the cases was civil or criminal accordingly the court held rule a ’ sec_30 day deadline was applicable to motions brought under the hyde amendment the fifth circuit then turned to the burden_of_proof and standard of proof which it again analyzed by reference to the eaja under the eaja the burden_of_proof is on the government to prove its position was substantially justified in 487_us_552 the supreme court defined a substantially justified litigation position as one which is justified to a degree that could satisfy a reasonable person or one which has a reasonable basis in law and fact the fifth circuit concluded the hyde amendment intended to change not only the identity of the party who bears the burden_of_proof but also the standard of proof the court pointed out the hyde amendment as originally introduced in congress contained the eaja’s substantially justified language but congress’ eventual change_of the language to vexatious frivolous or in bad faith signaled its desire to limit the scope of the hyde amendment although the district_court erroneously applied the substantially justified standard the defendants were still unable to satisfy this lower standard and the fifth circuit affirmed the district court’s holding finally the court rejected the defendants’ claim that a district_court must grant an evidentiary hearing and discovery on every action under the hyde amendment as a matter of right evidence admissibility of codefendant’s confession determined without regard to other evidence introduced at trial in 210_f3d_820 8th cir logan and a codefendant were tried for a number of charges including armed robbery in violation of u s c and using a firearm in a crime of violence in violation of u s c sec_924 at trial a detective testified for the government regarding a confession made by logan’s codefendant who did not testify despite the prohibition in cid cid cid cid cid cid the detective had redacted 391_us_123 against admission of confessions of a codefendant which implicate the defendant where the defendant can not confront the codefendant about his confession the court allowed admission of the detective’s testimony the court allowed admission because the codefendant’s confession by testifying the codefendant had confessed to planning and committing the robbery with another individual despite the court’s admission of the detective’s testimony the court instructed the jury not to use the confession as evidence of logan’s involvement in the crime logan was convicted and appealed his conviction on the ground the confession should not have been admitted since the jury instruction was insufficient to protect his sixth amendment right of confrontation on appeal logan argued because he had testified he was present at the robbery but his actions were coerced the confession took on added evidentiary significance branding him a voluntary participant despite the redaction of his name in support of his argument logan cited 523_us_185 which reversed a conviction based on the admission of a nontestifying codefendant’s redacted confession which was admitted in written and oral form the court distinguished gray noting the confession in gray had obviously been redacted by substituting a blank or the word deleted for the defendant’s name in four separate places the confession in the instant case was less obviously redacted since the detective’s substitution of another individual for logan’s name could have appeared to the jury to be the codefendant’s own words also the court citing 481_us_200 refused to determine the admissibility of the codefendant’s confession by assessing it in light of the evidence introduced at trial rather confessions must be assessed in isolation from other evidence admitted at trial in the instant case viewing the codefendant’s confession in isolation from logan’s testimony to being present during the crime the court found it had no unease about the efficacy of a jury instruction to protect logan’s sixth amendment rights since the confession neither facially implicated logan nor was obviously redacted forfeiture innocent owner defense in 210_f3d_96 2nd cir the second circuit reversed and remanded the district court’s order of forfeiture of three bank accounts belonging to a not for profit association in which wetterer was the former president wetterer was indicted for mail fraud on the theory he engaged in a pattern of abuse of boys entrusted to his care by the association and that the association’s fund raising campaign concealed that material facts from donors the government’s theory of forfeiture was that the funds mailed to wetterer as contributions were the proceeds of the mail fraud and upon being deposited into the various accounts resulted in an act of money laundering the association filed a claim for the funds as an innocent owner under the forfeiture statutes the district_court rejected this claim finding the association was wetterer’s alter ego and therefore could not assert the innocent owner defense on appeal the association argued the district_court erred when it applied new york corporate law to find the association had not observed proper corporate formalities and was wetterer’s alter ego law the court concluded the second circuit agreed the district_court erred when it applied new york law rather than the law of the place of incorporation guatemala in determining the alter ego issue applying guatemala the association’s board was independent of its president and not it’s alter ego upon finding the association was not wetterer’s alter ego it then considered whether the association’s innocent owner claim was meritorious the court noted the association followed corporate formalities and took appropriate action to investigate the allegations against wetterer to determine whether action to remove wetterer as president was required the court found an investigation conducted in guatemala exonerated wetterer of the allegations and thus the fact the association took no action to remove wetterer as president was appropriate the court therefore held the association was the innocent owner of the three accounts and forfeiture of those accounts was inappropriate money laundering bankruptcy fraud is complete at point of concealment not point of use of funds in 211_f3d_826 4th cir butler received two checks totaling dollar_figure and did not report his receipt of these funds to the bankruptcy trustee or to his creditors he used the first dollar_figure check for personal expenses and gave the second dollar_figure check to a friend of his a priest to hold the priest held these funds for over a year until date when butler directed the priest to use the funds to purchase four cashier’s checks payable to an associate of butler butler was convicted of cid cid cid cid cid cid bankruptcy fraud in violation of u s c sec_152 and money laundering in violation of u s c on appeal butler argued these transactions failed to support a money laundering conviction since the underlying specified unlawful activity bankruptcy fraud had not been completed when the transactions occurred the fourth circuit found the intent of congress in enacting the money laundering statute was to target transactions involving the proceeds of a completed crime but rejected butler’s argument that his bankruptcy fraud was not completed when the transactions occurred the court found butler had engaged in concealment of the dollar_figure check from the bankruptcy trustee almost as soon as he obtained it and at the latest butler engaged in concealment when he gave the check to the priest to hold thus by date when butler began directing the priest to purchase the cashier’s checks the underlying specified unlawful activity bankruptcy fraud was already complete and because butler was engaging in a transaction with the proceeds of a completed crime when he directed the purchase of the cashier’s checks the evidence supported a money laundering conviction investigative techniques oral communication intercepted in police car in 209_f3d_1198 10th cir the tenth circuit held the interception of turner’s conversation by a concealed tape recorder in a police cruiser did not violate title iii of the omnibus crime control and streets acts of u s c a police officer obtained turner’s consent to search his turner’s car after a routine traffic stop after expressing concerns about turner’s safety the officer asked turner and his passenger to sit in the back of his patrol car unbeknownst to turner the officer had activated a tape recorder in his patrol car after the officer’s search of the vehicle he replayed the tape of turner’s conversation which revealed the presence of firearms which turner as a parolee was prohibited from possessing a later search of turner’s car revealed four firearms and a small quantity of marijuana turner appealed the district court’s denial of his motion to suppress his recorded conversation on grounds the recording was made in violation of title iii title iii protects oral communications uttered by a person exhibiting an expectation that such communications are not subject_to interception under circumstances justifying such expectation the legislative_history of title iii shows congress intended this definition to parallel the reasonable_expectation_test articulated by the supreme court in 389_us_347 for title iii to apply the court must conclude the defendant had an actual subjective expectation of privacy and the defendant’s expectation was one society would view as objectively the circumstances accordingly turner asserted he had a reasonable expectation of privacy in the patrol car reasonable under because the government stipulated turner had a subjective expectation of privacy the court only had to consider whether society would consider turner’s expectation of privacy reasonable the tenth circuit concluded on these facts society is not prepared to recognize an expectation that communications in a patrol car are not subject_to interception the court disregarded turner’s contention that his expectation of privacy was reasonable since he was not in custody or being threatened with arrest the tenth circuit agreed with the eleventh circuit in 985_f2d_525 11th cir whether an individual is in custody does not materially affect an expectation of privacy in a police car furthermore the practical realities of the situation should have been apparent to the occupants patrol cars are equipped with electronics including microphones to the dispatcher possible video recording with audio pickup and other electronic and recording devices anti-gratuity statute in united_states v harris 209_f3d_165 3rd cir the third circuit held the government does not violate u s c c the federal anti-gratuity statute by paying confidential informants who testify at trial the significance of the paid informant’s testimony was to identify whether harris who admitted having once been a drug dealer had withdrawn from his illegal activities by the first date the government could use under the statute_of_limitations the first of the government’s informants who placed harris in drug dealing activity received payments of dollar_figure dollar_figure and dollar_figure from the government and received an eight year reduction in his own sentence the government’s second informant received dollar_figure a month for several months and received a ten year reduction in his sentence harris argued a third witness was never indicted despite some apparent involvement with illegal drugs after hearing testimony and having full knowledge of the money and other_benefits they received the jury convicted harris informants’ the on appeal harris contended when the government paid several confidential informants to gather information and later testify at trial the government violated the anti-gratuity cid cid cid cid cid cid statute the statute prohibits whoever from giving anything of value to any person for or because of the testimony under oath by such person as a witness upon a trial the third circuit previously held in 193_f3d_173 3rd cir promises of leniency do not violate the anti-gratuity statute accordingly two informants received were not prohibited by the statute similarly the decision not to prosecute the third witness is by implication another type of leniency not prohibited by the statute the central question raised in this appeal was whether the government violated the statute when it paid the informants before trial to collect information while expecting the informant to later testify at trial the sentence reductions the first the third circuit agreed with decisions of the fourth fifth and eighth circuits which held the use of a paid informant’s testimony does not violate the anti-gratuity statute in reaching this conclusion the court stressed a defendant’s right to be appraised of the government’s compensation arrangement and to inquire about it on cross examination must be protected the method of payment is a matter for the jury to consider in weighing the credibility of the informant the court cited its conclusion in hunte that whoever in the statute does not include the government and referred to the fourth circuit’s decision in 203_f3d_305 4th cir that many statutes allow payments to government witnesses the court believed congress which authorized the payment of rewards for information assistance and services in the enforcement of criminal statutes surely must have contemplated payments to informants for assisting both in investigations and by testifying the court reserved the issue whether the anti-gratuity statute allows the government to pay a witness solely or essentially for favorable testimony as distinct from paying a witness for collecting evidence and testifying about what was found sentencing court must resolve disputed fact in 207_f3d_1136 9th cir standard was convicted of bankruptcy fraud and of subscribing to a false return in violation of u s c sec_7206 in the tax_year standard made referral payments for solicited as well as unsolicited referrals which he deducted on his income_tax return in in california payments for unsolicited referrals were not illegal therefore those payments could have been properly deducted as business_expenses at sentencing standard challenged the district court’s computation of the base offense level for his tax conviction arguing the presentence report on which the district_court relied improperly included the total amount of referral fees as non-deductible illegal referral fees which were not deductible standard was sentenced without the court resolving this disputed issue of fact the court found the district_court had not resolved this controverted matter in accordance with fed r crim p c in addition u s s g 6a1 b specifically requires the court to resolve disputed sentencing factors at the sentencing hearing in accordance with rule c the court noted when a defendant specifically objects to an item during sentencing the district_court is required to specifically address the item merely accepting the probation officer’s calculations to be valid and correct and agreeing with the findings of facts and conclusions of law proposed by the requirements of rule c the court could find no statement within their prior opinions which specifically dealt with the tax loss argument consequently the ninth circuit remanded the case so the district_court could specifically address standard’s tax loss argument the government does not satisfy criminal responsibility of employees must be found for enhancement under sec_3b1 a in 205_f3d_819 5th cir maloof was convicted of conspiracy to restrain trade in violation of the sherman act u s c sec_1 and conspiracy to commit wire fraud violation of u s c sec_371 maloof was the southern regional sales manager for bay industries inc a manufacturer of metal building insulation one of the major components of metal building insulation is fiberglass in fiberglass manufactures announced a price increase and reduction in supply of fiberglass insulation as a result bay prepared a new price sheet outlining its pricing scheme for its sales representatives early in maloof began to contact the sales mangers of bay’s competitors in an attempt to create a uniform set of prices for metal building insulation maloof was successful over the course of the next two years in causing several companies to fix their prices in accordance with bay’s thereby stifling competition in the industry finally a bay employee reported maloof’s activities to the fbi maloof refused a government offer of immunity and was subsequently indicted convicted and sentenced to months imprisonment on appeal maloof challenged inter alia the trial court’s four level sentence enhancement under u s s g sec_3b1 a which provides a defendant’s offense level shall be increased by four levels if he was an organizer or leader of a criminal activity that involved five or more participants or cid cid cid cid cid cid was otherwise extensive maloof argued the conspiracy to restrain trade did not involve five or more participants and he was not an organizer or leader the fifth circuit agreed with maloof determining the district_court erred in concluding the involvement of three bay employees and two executives from other insulation companies satisfied the five person requirement of the guidelines although the bay employees may have followed maloof’s instructions in perpetrating the fraud the district_court made no finding as to whether they were criminally responsible for commission of an offense willful participation is an essential element of the crime of conspiracy mere knowledge of a conspiracy does not itself make a person a conspirator 161_f3d_840 5th cir accordingly maloof’s sentence was vacated and the case remanded for re- sentencing downward departure based on due process claim in united_states v tenzer no u s app lexis 2nd cir date tenzer pleaded guilty to four counts of wilful failure_to_file income_tax returns in violation of sec_7203 tenzer’s plea followed the second circuit’s remand of the case based on its decision in 127_f3d_222 2nd cir tenzer i that tenzer’s prosecution was not barred because he failed to bring himself within the service’s voluntary disclosure policy and could not claim the benefits of any protection it might afford on remand the district_court sentenced him to a year and a day incarceration which was at the lower end of the applicable guidelines range of to months but declined to depart downward tenzer had moved for a downward departure on various grounds which he argued took this case outside the heartland of the sentencing guidelines - the most notable of which was his claim that his prosecution was unfair and in violation of his due process rights at sentencing the district judge stated the entire prosecution here is essentially unfair and contrary to policies adopted and publicized by the irs but ruled such issues did not provide a reasonable basis for a downward departure the judge further stated w hile courts have considerable power in connection with the fashioning of a sentence a court must honor the mandates and decisions of the court_of_appeals even when they're totally wrong the judge concluded a sentencing court should not engage in nullification by departure merely because of its view the court_of_appeals panel opinion in this case was unfair or wrong or because generalized fairness requires a departure to rectify an unfair appellate decision on appeal tenzer argued the district_court did not fully understand its authority to downwardly depart in the case a majority of the second circuit agreed concluding the district_court mistakenly believed it lacked the authority to grant a departure the majority found the statements of the district judge at sentencing and in his prior opinions in the case clearly indicated his belief that certain elements present in tenzer’s case were unusual but he was precluded from considering them as a basis for departure based on the based on the court remanded this perceived mandate of tenzer i misapprehension the case for reconsideration of the sentence the court was careful to explain its ruling did not decide whether any of the factors cited by tenzer in support of his claim for departure taken individually or together constitute an appropriate basis for departure rather it was simply holding consideration of these factors had not been ruled out by the mandate in tenzer i cid cid cid cid cid cid criminal tax bulletin june table of cases supreme court cases bond v united_states 120_sct_1462 title_26 and title_26 related cases 212_f3d_86 2nd cir sabat v i r s u s dist lexis w d pa date 211_f3d_898 5th cir procedure 210_f3d_627 6th cir 211_f3d_898 5th cir evidence 210_f3d_820 8th cir forfeiture united_states v wetterer 210_f3d_826 2nd cir money laundering 211_f3d_826 4th cir investigative techniques 209_f3d_1198 10th cir united_states v harris 209_f3d_165 3nd cir cid cid cid cid cid cid sentencing 207_f3d_1136 9th cir 205_f3d_819 5th cir united_states v tenzer no u s app lexis 2nd cir date department of the treasury internal revenue serivce document catalog number 24304b cid cid cid cid cid cid cid
